In an action to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, *534Queens County (Dorsa, J.), entered October 25, 2005, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $280,791.
Ordered that the judgment is affirmed, with costs.
The facts presented at trial warrant the conclusion that the defendants Michael Fox and Egor Lev (hereinafter the. individual defendants) breached the agreement for the purchase of the defendant Drive Rite, Inc., from the plaintiff when they stopped paying the plaintiff at the rate agreed upon in the note pursuant to which the individual defendants financed the purchase (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; We’re Assoc. Co. v Rodin Sportswear, 288 AD2d 465 [2001]). Pursuant to the terms of the note, the balance of the obligation set forth in the purchase agreement became due upon the individual defendants’ default in paying on the note. Therefore, the Supreme Court correctly concluded that the individual defendants must pay the plaintiff the remainder of the purchase price.
The defendants’ remaining contentions are without merit. Spolzino, J.E, Ritter, Covello and Balkin, JJ., concur.